IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-21-00091-CR

HAKEEM JAMAL ROLLINS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 19-03394-CRF-85


                           MEMORANDUM OPINION

       Hakeem Jamal Rollins was convicted of aggravated robbery. We affirm the trial

court’s judgment.

       Rollins’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).

Counsel's brief evidences a professional evaluation of the record for error and compliance

with the other duties of appointed counsel. We conclude that counsel has performed the
duties required of appointed counsel. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d

807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313, 319-320 (Tex. Crim.

App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." Anders, 386 U.S. at 744; see

Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex.

Crim. App. 1991). An appeal is "wholly frivolous" or "without merit" when it "lacks any

basis in law or fact." McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). In our

review, we have paid particular attention to the issues identified in appellant’s pro se

response to his counsel’s brief in support of the motion to withdraw. After a review of

the entire record in this appeal, we have determined the appeal to be wholly frivolous.

See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm

the trial court's judgment.

        Counsel's motion to withdraw from representation of Rollins is granted.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed February 23, 2022
Do not publish
[CRPM]




Rollins v. State                                                                        Page 2